Citation Nr: 9901156	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-17 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for a left 
ear disability, to include otitis media, status post 
tympanoplasty, and left ear hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1982 to September 
1994.

This appeal arises from a March 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO).  In that 
decision, the RO assigned a 0 percent, noncompensable 
disability rating for a left ear disability, described as 
otitis media with tympanoplasty and left ear hearing loss.  
The veteran has since relocated, and his case is now being 
handled by the St. Petersburg, Florida, RO.


REMAND

The veteran is seeking a higher disability rating for a 
service-connected left ear disorder.  In a March 1995 rating 
decision, the Winston-Salem RO granted service connection for 
the disorder and assigned a noncompensable rating.  The 
rating decision listed the disorder as otitis media with 
tympanoplasty and hearing loss left ear.

In a May 1995 statement, the veteran described the history of 
his left ear problems.  He wrote that he had experienced 
problems with fluid and pressure in his left ear beginning in 
1985.  He reported that in 1994 he received a pressure 
equalization tube in his ear, followed a few weeks later by a 
cartilage tympanoplasty procedure.  The veterans service 
medical records show the treatment and procedures on his left 
ear.  In his statement, the veteran indicated that he 
continued to experience problems in his ear, including fluid 
build-up, blockage, uncomfortable pressure, and heavy 
drainage.  He also indicated that he believed that his 
hearing loss was greater than the rating decision had 
indicated.

The veteran had a VA audiological examination in December 
1995.  The examination including audiological testing; but 
the examination did not address symptoms such as fluid build-
up, blockage, pressure, or drainage.  The VA rating schedule 
addresses ear disorders such as suppuration otitis media and 
disease of the auditory canal (See 38 C.F.R. § 4.87a, 
Diagnostic Codes 6200, 6210 (1998)); but the 1995 VA 
examination did not indicate whether the veteran had such 
conditions.  As the veteran has described left ear symptoms 
that were not addressed in the 1995 VA examination, a new 
examination, including examination by an otolaryngologist, 
should be performed to evaluate all current manifestations of 
his left ear disorder.  New audiological testing should also 
be performed to determine his current hearing loss.

Accordingly, this case is REMANDED for the following:

1  The RO should schedule the veteran 
should for an examination by a VA 
otolaryngologist.  The veterans claims 
file and a copy of this remand should be 
provided to the examining specialist for 
review prior to the examination.  The 
examiner should provide a diagnosis of 
the veterans left ear disorder, and 
detailed findings as to the current 
manifestations of the disorder.  In 
particular, the examiner should address 
the presence and severity of any fluid 
build-up, blockage, pressure, or drainage 
in the ear.  The examiner should indicate 
whether the left ear disorder is 
suppurative, whether a disease of the 
auditory canal is present, and whether 
the auditory canal has swelling, itching, 
scaling, or discharge.

2.  The RO should schedule the veteran 
for a new VA audiological evaluation.  
The examiner should provide the results 
of testing to measure the veterans 
current hearing loss.

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
